                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANTHONY SEVY,
                                               Case No. 2:17-cv-13789
                   Plaintiff,                  District Judge Laurie J. Michelson
v.                                             Magistrate Judge Anthony P. Patti

PHILIP BARACH and
HAROLD MARSHALL,

               Defendant.
__________________________/

    ORDER GRANTING IN PART and DENYING IN PART DEFENDANTS’
    MOTION TO STRIKE PLAINTIFF’S EXPERT GERALD SHIENER (DE
                              36)

       This lawsuit concerns the events of February 13, 2017, on which date

Plaintiff alleges he was assaulted and battered. (DE 1 ¶ 12.) Plaintiff’s 42 U.S.C.

§ 1983 causes of action are based on the First, Fourth and Fourteenth Amendments

to the United States Constitution, as well as unlawful arrest without probable

cause. (DE 16 ¶¶ 17-40.)

       Currently before the Court is Defendants’ December 31, 2018 motion to

strike Plaintiff’s expert Gerald Shiener, attached to which are the report and

deposition testimony of Gerald A. Shiener, M.D. (DEs 36, 36-11, 36-12.) Plaintiff

has filed a response (DE 39), and Defendants have filed a reply (DE 41). Judge

Michelson referred this motion to me for hearing and determination, and a hearing


                                          1 
 
was held on February 8, 2019, at which attorneys Ali W. Charara and T. Joseph

Seward appeared. Following oral argument, the Court issued its ruling from the

bench.

      For the reasons stated on the record, all of which are incorporated herein by

reference, Defendants’ motion to strike Plaintiff’s expert Gerald Shiener (DE 36) is

GRANTED IN PART and DENIED IN PART. While the Court is cognizant of

the case law discussed during the hearing, it is important to note that Dr. Shiener’s

opinion relates to mental, not physical, injury. Therefore, reliance upon some

amount of subjective reporting by the patient is expected. Moreover, Dr. Shiener

supports his diagnosis with objective observations, as described in his mental

status examination. Thus, it is not unduly speculative. (See DE 36-11 at 5.)

Accordingly, while some inconsistencies exist between the actual facts of the case

and some of the report’s statements, the essential facts are consistent and

materially corroborated, and the June 11, 2018 report of Gerald A. Shiener, M.D.

(DE 36-11) is, as to the diagnosis of post-traumatic stress disorder (PTSD), “based

on sufficient facts or data[.]” Fed. R. Evid. 702(b).

      However, while most of the inconsistencies are immaterial and do not

deprive the opinion of “sufficient facts or data” (and may be attacked through

cross-examination to undermine their weight or credibility), the same cannot be

said about the timing discrepancy. Specifically, Dr. Shiener’s report describes the


                                          2 
 
event in question as having occurred on February 13, 2016, when the complaint

alleges that it took place on February 13, 2017. (Compare DE 36-11 at 2, 6; DE 1

¶ 12.) Thus, Dr. Shiener’s statement that Plaintiff’s “symptoms have been

persistent for a period of more than 18 months portends a poor prognosis for

further recovery[,]” (DE 36-11 at 6), is foundationally inaccurate and material to

Dr. Shiener’s conclusion regarding Plaintiff’s prognosis. Although the report is

dated June 11, 2018, the psychiatric evaluation took place on November 21, 2017.

Stated otherwise, at the time of the evaluation, it had only been 281 days (or

approximately 9 months) since the incident in question. As such, the materially

inaccurate prognosis must be excluded, as it is not “based on sufficient facts or

data[.]” Fed. R. Evid. 702(b).

      That being said, Plaintiff’s counsel: (a) may, no later than Friday, March 1,

2019, provide defense counsel with an affidavit or declaration from Dr. Shiener,

which indicates his understanding of the erroneous date (February 13, 2016) and

states whether his conclusion as to prognosis is affected or changed by the accurate

information (February 13, 2017); (b) must, no later than Friday, February 22,

2019, provide copies of Form 1099s his firm has provided to Dr. Shiener over the

past 5 years; and, (c) must, no later than Friday, March 1, 2019, provide a list of

cases in which Dr. Shiener, for the past 4 years, has participated in a lawsuit either

by providing a report or by testifying at a deposition or trial, consistent with Fed.


                                           3 
 
R. Civ. P. 26(a)(2)(B)(v). Finally, Defendants will be permitted to re-depose Dr.

Shiener on these three discrete areas (although Defendants may not re-depose him

on his understanding of the erroneous date unless he opts to provide the above-

described affidavit or declaration), with Plaintiff’s counsel bearing the related

expense for Dr. Shiener’s time.

      IT IS SO ORDERED.

Dated: January 18, 2019                  s/Anthony P. Patti
                                         Anthony P. Patti
                                         UNITED STATES MAGISTRATE JUDGE



                                  Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record on
February 11, 2019, electronically, and/or by U.S. Mail.


                                         s/Michael Williams
                                         Case Manager for the
                                         Honorable Anthony P. Patti




                                            4 
 
